Citation Nr: 1219050	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  04-28 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs Regional Office.

In August 2005, the Board remanded this matter for further development, which was to include:  efforts to obtain VA treatment records for treatment from 1971 to November 1992; contacting the Veteran to ascertain the locations where he received VA treatment for his low back disorder while living in North Carolina; obtaining from the Veteran a release for treatment records from Central Prison; making efforts to obtain the aforementioned treatment records; and readjudicating the Veteran's claim.  Subsequently, the RO undertook lengthy efforts to perform the development directed in the Board's August 2005 remand.  In May 2009, the Veteran's appeal was returned to the Board.

Subsequently, the Board denied the Veteran's claim in a July 2009 decision.  In September 2009, this decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Veteran's representative and VA counsel (the parties) filed a joint motion for remand (JMR) in which they asserted that VA's efforts, to that point, in following up with VA facilities in obtaining VA treatment records from 1971 to 1992 were insufficient and did not adequately discharge VA's duty to assist the Veteran in obtaining outstanding Federal records.  The parties asserted further that, in view of VA's failure to discharge its duty to assist in that regard, the Board erred in failing to insure compliance with its August 2005 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The parties asserted further that the Board did not provide an adequate explanation, in its July 2009 decision, as to how VA satisfied its duty to assist in obtaining relevant records.  In a February 2010 order, the Court granted the parties' JMR.


Subject to the Court's order, the Board remanded this matter again in February 2011 and directed the RO to contact the VA Medical Center in Philadelphia, Pennsylvania to make further follow-up efforts to obtain the Veteran's VA treatment records from 1971 to 1992.  For the reasons discussed in detail below, the Board is satisfied that the action directed in its February 2011 remand has been performed.

The issues of entitlement to service connection for hypertension and a request to reopen a prior service connection claim for hepatitis C have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has a current low back disorder diagnosed as multi-level degenerative disc disease with spinal stenosis of the lumbar spine and radiculopathies into both lower extremities.

2.  The Veteran's current low back disorder was manifest many years after service and is not attributable to an injury or illness incurred during active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2003 letter, which was issued prior to the July 2003 rating decision that is on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2003 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in February 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, the Veteran's claims submissions and statements, post-service treatment records, and a transcript of the Veteran's December 2004 Board hearing that was held before the undersigned Veterans Law Judge.

As noted above, this matter returns to the Board following further development by the RO, as directed in the Board's February 2011 remand.  Specifically, the February 2011 remand requested the RO to contact the VA Medical Center (VAMC) in Philadelphia, Pennsylvania as part of further follow-up efforts to obtain VA treatment records pertaining to the Veteran's treatment from 1971 to 1992.  The RO was requested further to associate any negative replies received in response to such efforts, and to also notify the Veteran of any negative results.  Thereafter, the RO was to readjudicate the Veteran's claim, taking into consideration any additional evidence associated with the claims file since the February 2010 JMR.  

The claims file shows that requests for the Veteran's records from January 1971 to December 1992 were made to the Philadelphia VAMC in August and October of 2011.  Concurrently, the RO notified the Veteran, in a February 2011 letter, that it was undertaking further efforts to locate and obtain these records.  In October 2011, the Philadelphia VAMC advised the RO that it was not in possession of the records being sought.  In a December 2011 letter, the RO notified the Veteran further that its efforts via the Philadelphia VAMC were unsuccessful.  A January 2012 memorandum which commemorates the efforts discussed above have been associated with the claims file.  

The Board also notes that the claims file does not indicate, nor has the Veteran advised VA, that the outstanding VA treatment records may exist elsewhere.  Indeed, in an April 2012 informal hearing presentation, the Veteran's representative recognizes that these records are unavailable.  Moreover, the Veteran has reported that his first post service treatment was close in time to his first surgery, which occurred in the 1990s.  Given the efforts described above, and in the absence of any other information as to the whereabouts of the VA treatment records from 1971 to 1992, VA is not obliged to expend further efforts to locate those records.  Accordingly, the Board is satisfied that the action directed in its February 2011 remand have been performed and is prepared to proceed with its de novo  consideration of the issue on appeal.

The Board also notes that the Veteran has not been afforded a VA examination concerning his low back disorder.  In general, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is simply no credible evidence of a back condition during service and no competent evidence indicating a possible relationship between the Veteran's current low back disorder and his active duty service.  Thus, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

In allegations expressed in his March 2003 claim, November 2003 NOD, July 2004 substantive appeal, and December 2004 hearing testimony, the Veteran asserts entitlement to service connection for a low back disorder which he believes has resulted from his work as a jet aircraft mechanic during active duty service.  Although the Veteran admits that he does not recall incurring a specific back injury that was either treated or diagnosed during service, he does allege that his work as a jet aircraft mechanic involved frequent heavy lifting; climbing; working in various positions on scaffolding, including while hanging upside down, stooping, and reaching overhead; and crawling and working in tight spaces.  In his hearing testimony, the Veteran continued to admit that he did not seek in-service treatment, but stated that he experienced back symptoms which he believed at the time were muscle spasms and which he treated with over-the-counter pain relievers or illegal drugs.  According to the Veteran, these back symptoms have continued since his separation from service.  He testified that his first post service treatment for back pain was close in time to his first surgery.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In this case, the evidence clearly demonstrates that the Veteran has a current low back disorder characterized by multi-level disc disease in the lumbar spine that has resulted in multi-level stenosis with radicular symptoms in both lower extremities.  Nonetheless, the probative evidence does not establish that the Veteran's low back disorder is related to his active duty service, or that arthritis was manifest within one year from his separation from service in April 1971.  

Consistent with the Veteran's contentions, the Veteran's DD Form 214 reflects that he was assigned the military occupational specialty (MOS) of jet engine mechanic.  Certainly, the work described by the Veteran in his claims submissions and hearing testimony seems consistent with his MOS as a jet engine mechanic.  Nonetheless, the Board notes that the Veteran's March 1971 separation examination report reflects that the Veteran did not report any current or previous back symptoms.  The examination goes into some detail concerning his medical history, to include the fact that the Veteran had car sickness on occasion.  The history additionally indicates that the Veteran's mother suffered from arthritis but the Veteran specifically denied any such symptoms.  A clinical examination of the spine at that time did not reveal any abnormalities.  

The Veteran filed a claim for service connection in June 1972, but did not mention any back problems, nor claim benefits for such.  Post-service treatment records from October 1971 to October 1972 at the VAMC in Lyons, New Jersey are associated with the claims file.  These records do not pertain to any treatment for the back, nor do they reflect any subjective back complaints.  

The Veteran filed a claim for nonservice connected pension in October 1975.  He listed the disabling conditions as a kidney infection and nervous condition on the claim form, but did not mention his back.  He filed a claim for service connection in August 1978, but again did not reference a back condition.  Private hospital records which pertain to treatment from September 1975 to April 1978 do not indicate any treatment or complaints related to the Veteran's back.  The Board notes, however, that a September 1975 physical examination report reflects that orthopedic and neurologic examinations performed at that time were normal.

The Veteran filed a claim for nonservice connected pension benefits in June 1993, listing a back condition as the relevant condition and noting the condition began in 1991.  

The earliest references in the record to a back disorder are contained in treatment records dated March 1992 to April 1993 from the North Carolina Department of Corrections.  Among these records is a December 1992 treatment note which reflects that the Veteran reported worsening lumbar back pain that had been ongoing for the past year.  During September 1993 treatment at the VAMC in Columbia, South Carolina, the Veteran complained of back pain that had been present for "more than the past year."  A report of VA hospitalization dated in October 1993 indicates that the Veteran reported he had back pain for about two to two and a half years.  The Board additionally notes that this very detailed report is several pages in length with information provided concerning the Veteran's military service, his reported dates of service, his military occupational specialty and his work history.  Thus, the Veteran's statements which are reflected in these records indicate the onset of his back pain as occurring sometime during 1991.

The Board additionally notes that a June 1994 application for nonservice connected pension includes a handwritten comment next to the disability that the Veteran's back was "NSC" (not service connected) with the date 1992 indicated as the onset date.  

Subsequent treatment records from the VAMC in Philadelphia, Pennsylvania, dated from July 1994 to April 1999, reflect ongoing complaints of low back pain with radiation into the lower extremities.  A July 1994 VA hospital report again indicates that the Veteran reported that he had a two year history of central lower back pain with radiation to the right lower extremity.  Subsequent treatment records through April 1999 indicate ongoing complaints of low back pain with radiation.  Nonetheless, these records do not express any opinions which relate the spine diagnosis to his active duty service.

Treatment records from the VAMC in Martinsburg, West Virginia, dated from July 1999 to October 2006, continue to document ongoing low back and bilateral lower extremity pain.  An MRI taken in October 1999 indicated a great deal of spinal stenosis with a practically complete occlusion of the spinal canal and total collapse of the vertebral bodies at L4-5.  Lumbar spine x-rays taken in April 2001 revealed an old compression fracture of the vertebral body at L4 with a mild degree of spondylolisthesis.   A repeated MRI in October 2003 revealed several findings, including irregular destruction of the L3-4 disc with nine millimeters of posterior subluxation of L3 upon L4, causing severe spinal canal stenosis and moderate bilateral neural foraminal stenosis; significant bilateral facet hypertrophy and broad disc bulge as well as congenitally short pedicles, causing severe spinal canal stenosis and mild bilateral neural foraminal stenosis at L2-3; bilateral facet hypertrophy, congenitally short pedicle, and mild disc bulge, causing moderate spinal canal stenosis, moderate to severe left neural foraminal stenosis and moderate right neural foraminal stenosis at L4-5; and a broad disc bulge and short pedicles causing moderate to severe spinal canal stenosis at L1-2, right paracentral disc protrusion, mild neural foraminal stenosis bilaterally.

A November 2003 VA treatment record from the VAMC in Baltimore, Maryland reflects that the Veteran was referred to that facility for further diagnostic evaluation and that he was diagnosed with lumbar segment 3-4 degeneration with subluxation and kyphotic deformity.  The VA physician noted the Veteran had back pain for years.  He stated that there are various explanations for the Veteran's spine disorder, and such could be caused by being overweight, although he acknowledged that the Veteran is not, and degenerative wear and tear.  He stated other possibilities include job related injury "which he tells me he was a[n] engineer mechanic lifting heavy loads and his back pain began then."  The physician stated that all were viable possibilities as to the cause but that he was ultimately concerned with the current status of the Veteran's disability.

Subsequent records from VAMC Martinsburg through August 2006 continue to document ongoing back complaints with reported radiation and numbness in both lower extremities.  

VA treatment records from the Baltimore VAMC dated from April 2007 to December 2010 also detail the current status of the Veteran's back disability.  Neither the treatment records, hospital records, nor the surgical records from the Baltimore VAMC indicate any opinions as to the etiology for the Veteran's ongoing lumbar spine disorder.

The Veteran contends that his back pain began in service and has continued ever since.  The only opinion addressing the possible etiology of the Veteran's current back disorder is based on the contention that the Veteran's back pain began in service.  In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Certainly, the Veteran is competent in this case to provide a statement as to experiencing back pain in service and since service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the record contains various inconsistencies in the Veteran's statements which carry grave credibility concerns.  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Concerning the onset of his low back disorder, the Veteran has asserted that his back symptoms began during service and have continued since that time.  Contrary to these assertions, post-service treatment records from the early 1990's consistently note that the Veteran reported the onset of back pain sometime during 1991.  The Veteran filed claims for VA compensation in 1972 and 1978, much closer in time to his discharge from service, but did not mention a back disorder.  He also filed claims for nonservice connected pension, where it is beneficial to list all disabling conditions, yet his 1975 claim did not mention his back disability.  He did mention his back disability in his 1993 claim for pension, but listed the onset date of the condition as 1991.  Similarly, his 1994 pension claim listed an onset date of 1992 and included a handwritten notation that the condition was "NSC" [non service connected].  It was not until his current claim in March 2003 that he began asserting his back disability was related to service.  The Veteran's report of a recent onset of back disability to treatment providers in the 1990's, well before his current claim for service connection was filed, as well his omission of such disability in prior claims, significantly undermines his current assertions that his back disability began in service and continued since.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh 
against a veteran's lay evidence).

Additionally, the Board finds that inconsistent statements on other matters noted in the claims file raise a question as to the general credibility of the information being provided by the Veteran.  For example, the Board notes that the Veteran's May 2003 claim for benefits indicates that he was a soldier in Vietnam.  However, the Veteran's service records indicate that he was in the Air Force and was a jet engine mechanic stationed at an Air Force base in Thailand during his nine months overseas.  The Board additionally notes that when he testified before the undersigned in December 2004, he denied having any history of gainful employment.  However, an April 2003 VA treatment record indicates that the Veteran was working at a VA Medical Center.  An August 2006 VA treatment note indicates that the Veteran had been working at the VA as a switchboard operator for the previous seven years.  The Board also notes that the Veteran testified that he was introduced to heroin in Thailand and used that as a pain reliever.  However, while receiving substance abuse treatment in 1972, he reported that he regularly used heroin since 1968, which is before he entered service.  Moreover, the Veteran testified that he had a poor memory, and he had difficulty producing a date for his first surgery, stating he could not remember the year and that it occurred in " '70--'83--I really don't know the year at all.  '93, something like that it was."  The Veteran's lack of veracity, versus poor recall, as to various matters in the record, raises a question as to the general reliability of information being provided by him.  

In light of the foregoing inconsistencies, when coupled with the lack of any complaints or findings of a back disorder in service and his multiple reports to treatment providers and in prior claims that the onset of back disability began in 1991, the Board finds the Veteran's contentions that his back pain began in service and has continued since service lacks credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Caluza, 7 Vet. App. 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."); Buchanan, supra.  Hence, the Board attaches no probative weight to the Veteran's assertions of in-service onset and subsequent continuity of back symptoms.

Although a VA physician expressed in a November 2003 record that the Veteran's low back disorder could be related to an in-service injury sustained as a jet engine mechanic, such is based on the Veteran's report that his back pain began in service.  As noted above, such assertion has been found to lack credibility.  Accordingly, any opinion based on such assertion has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  Furthermore, the opinion is equivocal at best.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not" and are too speculative to establish a plausible claim by themselves).  

To the extent the Veteran contends his current back disability is related to service, there is no indication that the Veteran has any medical training such that he is competent to provide a medical diagnosis or opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, spinal disorders such as the Veteran's require radiographic evidence to diagnose, and can have many causes.  Accordingly, his lay opinion on the etiology of his back disorder does not constitute competent medical evidence. 
      
In sum, there is no competent and credible evidence showing the Veteran had a back disability in service or for many years thereafter, and there is no probative medical evidence indicating the current disorder is related to service.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder, and the claim must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


